Citation Nr: 0210171	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 30, 1999 
for a total disability evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision which determined that an 
effective date earlier than April 30, 1999 for a total rating 
based on individual unemployability was not warranted.  The 
veteran filed a notice of disagreement in April 2000.  The 
veteran continued to appeal for an earlier effective date of 
February 12, 1993.  The Board notes that in April 2000, the 
veteran withdrew, in writing, his appeal for an increased 
evaluation for service-connected PTSD.  

A videoconference hearing was held in June 2002, before 
Michael Lyon, the Board Member signing this document.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  A transcript of the hearing testimony has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's current service-connected disabilities 
include post-traumatic stress disorder (PTSD) (70 percent), 
bilateral hearing loss (0 percent), and scar of the left 
breast (0 percent).  

3.  The veteran filed a claim for a total disability rating 
based on individual unemployability on April 3, 1996; in a 
July 1999 decision, the RO determined that a total rating 
based on individual unemployability was warranted effective 
April 30, 1999.  

4.  Service connection was granted for PTSD from the date of 
the receipt of the initial claim for benefits, June 28, 1994.  
Evidence on file the following month demonstrates that the 
appellant had an inability to function socially and 
industrially, and that the problem had existed for a year and 
a half.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for an effective date of June 28, 1994, but no 
earlier, for the grant of a total rating for compensation 
purposes based upon individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 
U.S.C.A.§ 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.1, 
3.102. 3.324, 3.340, 3.341, 3.400, 4.15, 4.16, 4.19 (1995-
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)). 
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
file.  Compensation examinations have been conducted and 
copies of those reports are associated with the file.  There 
is no indication that there is additional evidence that 
should or could be obtained prior to the adjudication of this 
case.  No change in the outcome would be possible with 
additional development, notice, or examination.  As such, the 
Board will proceed to the merits of the case.  

The veteran seeks an earlier effective date for a total 
rating based upon individual unemployability, prior to April 
30, 1999.  In general, the effective date of an award based 
on an original claim for compensation will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2001).  For increases in 
compensation, the effective date will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1) (2001).  The effective 
date may also be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from the 
date of the increase.  38 C.F.R.§ 3.400(o)(2) (2001).  

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R.§ 3.400(o)(1), 
(2).  Servello v. Derwinski, 3 Vet. App. 196 (1992); Wood v. 
Derwinski, 1 Vet. App. 367 (1991).  

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R.§ 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2001).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2001).  A total disability rating may also be 
assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  

Historically, the Board notes that service connection for 
bilateral hearing loss and a scar of the left breast was 
granted in a July 1970 rating action with noncompensable 
evaluations for each disability.  

Service connection was first claimed for PTSD in June 1994.  
The claim was received on June 28, 1994.  After several 
rating actions a 50 percent rating was assigned from that 
date.  Subsequently a 70 percent rating was assigned from a 
later date.

VA mental health records dated from June 1994 to February 
1995 show that the veteran received group and individual 
therapy to treat psychiatric conditions including depression 
and PTSD.  A July 1994 clinical case review notes that the 
veteran appeared depressed, lacked energy, lacked ambition, 
felt fatigued, and had a sense of hopelessness, helplessness 
and feelings of being overwhelmed.  The examiners indicated 
that although the veteran had suffered from depression and 
PTSD for over 10 years, he was at a level for the past year 
and a half that made him unable to function socially and 
vocationally.  

A private hospital discharge summary dated in November 1994 
reflects that the veteran was admitted following a suicidal 
attempt and depressive symptoms.  The diagnoses included 
dysthymia, PTSD by history, and personality disorder, not 
otherwise specified.  

A VA social survey received in June 1995, conducted in 
February 1995, and dictated in March 1995 reflects the 
veteran's description of PTSD symptoms.  It was noted that 
the veteran should have been considered completely and 
totally unable to work at that time.  The examiner related 
that with therapy and training, the veteran might have been 
able to return to gainful employment in the future but should 
not return to his prior profession of physical therapist 
since the condition of many of his patients triggered an 
increase in his PTSD symptoms.  

VA mental health records dated from February 1995 to February 
1996 show that the veteran received treatment primarily from 
Joseph Coppola, M.D for chronic PTSD and clinical evidence of 
depression.  An April 1995 record contains a notation that 
the veteran was "unemployable".  A June 1995 record 
reflects that the veteran was less depressed but was still 
"unemployable" in the opinion of Dr. Coppola.  

VA "statement of patient's treatment" clinical records 
dated from August 1995 to February 1996 were completed and 
submitted to the veteran' disability insurance company.  The 
records note that the veteran was seen periodically for PTSD.  
Regarding his employability status, it was noted that the 
veteran was not to return to his former employment until 
released by a physician at the facility.  The form also noted 
that the physicians were prohibited from expressing an 
opinion regarding basic employability.  

A VA hospital discharge summary dated in August 1995 reflects 
that the veteran was admitted after expressing suicidal 
thoughts.  It was noted that he lost his job as a physical 
therapist a year ago.  The veteran was discharged after 
signing out against medical advice.  The diagnoses included 
PTSD and adjustment disorder with mixed emotional features.  
The GAF score was 50.  

In a March 1996 Residual Functional Capacity form signed by 
Dr. Coppola, it was noted that the veteran's was described as 
having severe or totally incapacitating symptoms in a number 
of areas related to his abilities on a sustained basis in a 
workplace setting.  In the opinion of Dr. Coppola, the 
veteran was unemployable.  

Records from the Social Security Administration (SSA) dated 
in May 1996 reflect that the veteran was awarded disability 
benefits with a primary diagnosis of affective disorder and a 
secondary diagnosis of anxiety-related disorder, functional 
non-psychotic.  It was noted that the veteran became disabled 
on February 12, 1993.  

On VA examination in October 1996, the veteran complained of 
psychiatric problems beginning in 1985 when he attempted 
suicide.  He reported symptoms of depression, anxiety, and 
PTSD.  The diagnoses included PTSD and alcohol abuse, rule 
out personality disorder.  

The veteran submitted an undated medical statement originally 
received by the RO on January 16, 1997. In the statement, Dr. 
Coppola indicated that the veteran suffered from PTSD as a 
result of his combat experiences in Vietnam.  The doctor 
opined that his PTSD symptoms interfered with his ability to 
be employed in spite of treatment in 1985.  It was noted that 
the veteran tried to maintain his employment until 1993 when 
he became unable to perform his duties.  The doctor reported 
that the veteran frequently missed work due to PTSD and 
finally lost his employment.  Dr. Coppola related that the 
veteran received group therapy, individual therapy and 
mediation therapy to treat his symptoms.  The doctor opined 
that due to the severity of his PTSD, it was not felt that he 
was able to sustain a vocational or educational program at 
that time.  

On VA PTSD examination dated in April 1998, the veteran 
indicated that he had experienced symptoms of PTSD for the 
past 13 years.  He said that his symptoms included intrusive 
thoughts, depression rage, short term memory loss, suicidal 
thoughts, paranoia, obsessive behavior, and social isolation.  
The veteran claimed that he last worked in 1992 as a physical 
therapist but quit due to depression and frequent psychiatric 
hospitalizations.  He also stated that he could not handle 
the traumatic injuries of his clients because it brought back 
too many bad memories.  On examination, the veteran was alert 
and cooperative.  He demonstrated no loosened associations or 
flight of ideas.  His mood was pleasant and calm and his 
affect was appropriate.  No delusions, hallucinations, ideas 
of reference or suspiciousness were shown.  He was oriented 
times three.  His memory, both remote and recent was good.  
Insight and judgment appeared to be adequate, as did 
intellectual capacity.  The diagnosis was PTSD.  The Global 
Assessment of Functioning score was 56.  On general medical 
VA examination in April 1998, the examiner noted that no 
significant non-service-connected conditions were discovered 
which materially contributed to the veteran's employability.  

In a statement submitted to the veteran's disability 
insurance company and dated on April 30, 1999, Robert 
Reynolds, M.D. related that the veteran suffered from chronic 
PTSD.  Dr. Reynolds indicated that the veteran was totally 
and permanently restricted from gainful employment.  The 
doctor's professional opinion was that there would never be a 
change in the veteran's occupational restrictions such that 
he could return to work on either a full or part-time basis.  

On VA examination in June 1999, the veteran reported 
continued PTSD symptoms.  He reported a long psychiatric 
history including several suicide attempts, psychiatric 
admissions and substance abuse.  He related that he has used 
several anti-psychotic and anti-depressant medications with 
only minimal alleviation of his psychiatric symptoms.  The 
veteran admitted to drinking and smoking marijuana on a daily 
basis.  The diagnoses included PTSD, major depressive 
disorder, and polysubstance abuse.  His GAF score was listed 
as 41.  The examiner noted that the veteran was severely 
affected by PTSD with significantly depressed mood.  His 
social adaptability was severely impaired.  The examiner 
indicated that his flexibility, reliability, and efficiency 
in an industrial setting were for all practical purposes 
totally impaired.  His level of disability was noted to be in 
the severe to total range.  

On VA examination in April 2001, the diagnostic impressions 
included PTSD, major depressive disorder, alcohol and 
marijuana abuse, rule out dependence.  The GAF score was 42.  
The examiner indicated that the veteran was exhibiting severe 
symptoms associated with PTSD and depression.  It was noted 
that his ability to maintain employment and perform job 
duties in a reliable, flexible, and efficient manner appeared 
to be severely impaired and it did not seem that the veteran 
would be capable of maintaining consistent employment at this 
time.  

VA outpatient treatment records dated from September 1997 to 
December 2000 show treatment for depression and PTSD.  
Treatment records dated in May and December 2000 note that 
the veteran was totally and permanently disabled to be 
gainfully employed.  

The veteran contends that his entitlement to a total rating 
based on individual unemployability should be effective from 
February 12, 1993.  The Board notes that service connection 
for post-traumatic stress disorder (PTSD) was initially 
granted effective June 28, 1994, the original date of his 
claim for service connection.  There is evidence from July 
1994 of the significant social and industrial impairment 
herein considered to demonstrate unemployability.  While 
there are some periods of improvement, there is no showing of 
the ability to return to substantial gainful employment from 
that date.  Thus, the Board concludes, with resolution of 
reasonable doubt in the appellant's favor, a total rating 
based on individual unemployability is shown from June 28, 
1994.  All of the above references to the veteran's being 
unemployable would constitute informal claims.

The Board does not, however, have the legal authority to 
assign and earlier effective date.  While Social Security 
found the veteran to be entitled to benefits from 1993, there 
was no VA claim at that time and service connection was not 
granted.  Under the law and regulations set forth above, 
where a claim for service connection is not filed within 1 
year of separation, the effective date is the date of the 
receipt of the claim.  That is the date selected in this case 
and there has been no claim that that effective date is 
incorrect.  There is no authority to pay compensation prior 
to the date of assignment of service connection.  Thus the 
earliest date that the Board can legally assign is June 28, 
1994.  That rating is now assigned as the initial rating.  
See e.g., Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an effective date of June 28, 1994, but no 
earlier, for a total rating based on individual 
unemployability is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

